United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3917
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Desmond A.E. Jackson,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 23, 2005
                                Filed: October 12, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Desmond Jackson pleaded guilty to conspiring to commit interstate
transportation and sale of a stolen vehicle, a Class D felony, and was sentenced to 12
months and 1 day in prison and 3 years supervised release. See 18 U.S.C. §§ 371,
3559(a)(4). While Jackson was serving his supervised release, he admitted violating
several of his release conditions. The district court1 revoked supervised release and
imposed a revocation sentence of 16 months imprisonment without further supervised
release. The court recognized the Guidelines Chapter 7 recommended revocation

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
range of 4-10 months imprisonment, but commented on the need to impose a greater
sentence in order to deter further criminal conduct given Jackson’s personal
circumstances, criminal history and numerous violations, and in order to protect the
public. Jackson appeals this sentence, complaining that it is above the recommended
Guidelines revocation range.

       We reject this argument. The Chapter 7 Guidelines range is nonbinding, the
prison term is within authorized limits, and the district court considered appropriate
factors in imposing the revocation sentence. See 18 U.S.C. § 3583(e)(3) (authorizing
up to 2 years imprisonment upon revocation of supervised release where original
offense was Class D felony); United States v. Touche, 323 F.3d 1105, 1107 (8th Cir.
2003). We conclude that Jackson’s sentence is not unreasonable. See United States
v. Tyson, 413 F.3d 824, 825-26 (8th Cir. 2005) (per curiam) (standard of review).2

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




      2
       To the extent Jackson intended to raise an ineffective-assistance-of-counsel
claim in his pro se brief, his claim is not properly before us. See United States v.
Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

                                         -2-